Order, Supreme Court, New York County (Richard B. Lowe, III, J.) entered November 15, 2010, which denied defendant-appellant Systematic Alpha Management LLC’s motion to dismiss the complaint, unanimously modified, on the law, to dismiss the second cause of action, for fraud, and otherwise affirmed, without costs.
The motion to dismiss was properly denied, as plaintiffs have adequately stated a cause of action to hold defendants liable for certain commissions under a theory of piercing the corporate veil (see Gateway I Group, Inc. v Park Ave. Physicians, P.C., 62 AD3d 141, 145-147 [2009]).
*704The fraud claim, however, should have been dismissed as duplicative of the breach of contract claim (see Stewart v Maitland, 39 AD3d 319 [2007]; Glanzer v Keilin & Bloom, 281 AD2d 371, 372 [2001]).
We have reviewed appellant’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.E, Friedman, Catterson, Manzanet-Daniels and Román, JJ.